Citation Nr: 0206308	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 11, 1972 to 
October 20, 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which denied service connection 
for a psychiatric disorder and denied entitlement to non-
service-connected disability pension benefits. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have a current acceptable diagnosis 
of PTSD. 

3.  The veteran has been diagnosed with depressive disorder.

4.  There is no medical opinion linking the veteran's current 
depressive disorder to his service or any incident therein.

5.  The veteran had only one month and ten days of military 
service, he was not discharged for a service-connected 
disability, and he did not have, at the time of discharge, a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.
 

CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001).

2.  The veteran's service does not satisfy the eligibility 
requirements for non-service-connected disability pension 
benefits.  38 U.S.C.A. § 1521(j) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.3(a)(3) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Records identified by the veteran have been obtained, and the 
veteran has undergone two VA examinations.  He and his 
representative have been notified of evidence required to 
substantiate the claim.  Such notice is found in multiple 
requests for evidence, the rating decision, the statement of 
the case, and supplemental statements of the case.  The 
veteran's representative has stated that there is no 
additional evidence to submit.  The Board concludes that the 
notice provisions of the VCAA and companion regulation have 
been satisfied in this case to the extent possible.  Id.  

In this regard, the Board notes that the veteran's 
whereabouts are unknown, even to his representative, and that 
he has failed to report for two VA examinations scheduled to 
determine the etiology of any current psychiatric disorder.  
Mail sent to the veteran's address has been returned by the 
post office, which has indicated that the veteran has moved 
and left no forwarding address.  The duty to assist is not a 
one-way street, and the veteran has failed to cooperate in 
developing his claims.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  If a veteran desires help with his claims, he must 
cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations and keeping VA apprised 
of his current whereabouts. Id.  See also Hyson v. Brown, 5 
Vet. App. 262 (1993).  Regulations provide that veterans have 
an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with their 
claims.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2001).  As the 
claim for service connection for a psychiatric disorder is an 
initial claim for compensation, the Board has reviewed this 
claim based on the evidence of record.

I.  Factual Background

The veteran served on active duty from September 11, 1972 to 
October 20, 1972.  Service medical records include an 
entrance medical examination dated in August 1972, where his 
psychiatric system was listed as normal.  In a report of 
medical history completed in August 1972, the veteran denied 
a history of depression or excessive worry, and nervous 
trouble of any sort.  An October 1972 memorandum from the 
neuropsychiatric section of the Marine Corps recruit depot 
shows that the veteran was referred to that unit in late 
September 1972.  He was a severe stutterer all of his life, 
and had become extremely anxious, with difficulty sleeping 
and eating, and an extremely defective attitude.  His nerves 
were becoming worse and he was suffering from suicidal 
ideation, physical weakness, and some immaturity and 
slowness.  A psychiatric evaluation was performed, and the 
diagnosis was character and behavior disorder, demonstrated 
by severe stuttering, early school dropout, poor reading 
ability, and maladaption in several spheres.  His 
intellectual assets were limited and there was a great deal 
of personal immaturity.  It was recommended that the veteran 
be discharged from service due to unsuitability.  It was 
indicated that the veteran had no mental or physical 
conditions which would warrant discharge by reason of 
physical disability.  The veteran's military personnel 
records show that he was discharged for unsuitability prior 
to completion of recruit training.  Service medical records 
are negative for a psychiatric disorder.

Post-service medical records are negative for diagnosis or 
treatment of a psychiatric disorder until the 1990s. 

In July 1995, the veteran submitted a claim for service 
connection for depression, which he said he had all of his 
life.  He reported that he had used drugs and alcohol, and 
was unable to hold a job.  He asserted that he had a 
personality disorder ever since his military service.  He 
reported treatment for depression and drug and alcohol abuse 
in 1989, and said he last worked in November 1991.  He 
submitted authorizations for release of information, and 
reported treatment by two health care providers. 

In July 1995, the RO contacted the health care providers, 
requesting copies of treatment records.  The RO also wrote to 
the veteran and asked him to provide specific details 
regarding his claimed stressful events during service.  By a 
statement dated in July 1995, Jack Baharlias, Ed.D, indicated 
that the requested information must be obtained directly from 
the Social Security Disability office.  By a letter dated in 
July 1995, Charles Kaska, Psy.D., indicated that he did not 
treat the veteran, but only performed a psychological 
evaluation of him in July 1994 regarding his fitness to care 
for his son.  He declined to share information with the RO 
regarding such evaluation.

By a statement dated in July 1995, the veteran said he felt 
ashamed that he did not finish boot camp.  He said he was 
overweight and could not run or do push-ups.  He related his 
drill sergeant laughed at him and choked him, and made him 
stand for hours.  He said that so much happened to him during 
service that he could not write it down.  He did not provide 
names or dates, or describe specific events.

Records from the Social Security Administration (SSA) show 
that the veteran was denied SSA benefits in August 1995 on 
the basis that he was not disabled.  The primary diagnosis 
was adjustment disorder, and the secondary diagnosis was 
polysubstance dependence.  Medical records associated with 
the SSA decision include private hospital records reflecting 
treatment for substance abuse in 1989.  
A March 1993 reapplication summary from a private psychiatric 
social worker diagnosed polysubstance abuse, family problems, 
and anti-social personality disorder.  A July 1995 
psychological evaluation by Dr. Baharlias reflects diagnoses 
of history of polysubstance dependence, and adjustment 
disorder with mixed anxiety and depressed mood.

In October 1995, the RO received a copy of a July 1994 
psychological evaluation of the veteran by Dr. Kaska.  The 
examination was performed to determine the veteran's 
psychological fitness to care for his son.  The veteran 
reported that he was discharged from the Marine Corps after 
three months due to family hardship.  Dr. Kaska indicated 
that for more than 20 years, the veteran led a dysfunctional 
lifestyle characterized by drug and alcohol abuse, crime, and 
domestic instability.  Dr. Kaska opined that the veteran's 
problems probably went back to the first years of his life. 

By a letter dated in July 1996, the veteran reiterated many 
of his assertions.  He contended that he was entitled to non-
service-connected disability pension benefits, and to service 
connection for PTSD.  He said he had been depressed for the 
past 25 years due to unspecified events in boot camp.  He 
reiterated his assertions in an April 1997 statement (adding 
that he "passed" the examination to enter the military), 
and in an October 1999 statement.

During a September 1997 VA psychiatric examination, the 
veteran reported that he was physically and mentally abused 
by drill instructors during service.  He said that they 
screamed and cursed at him, and forced his head into a 
toilet.  He said he had never been able to get over these 
events.  He reported that he had not received psychiatric 
treatment, medication, or hospitalization.  The Axis I 
diagnosis was depressive disorder with psychotic features.  
The Axis II diagnosis was personality disorder, dependent 
type.  The examiner noted a history of alcohol and drug 
abuse, with no use of such substances since 1988.  A 
September 1997 VA general medical examination was normal.

VA medical records dated from September 1997 to December 1998 
reflect treatment for a variety of conditions, including 
depression and substance abuse; treatment included taking 
methadone for heroin addiction.  A September 1997 
consultation request notes that the veteran had a history of 
PTSD and substance use.  A provisional diagnosis was not 
indicated.  An attached psychology consultation report 
reflects diagnoses of depressive disorder not otherwise 
specified (NOS), heroin abuse, and marijuana abuse.  An 
October 1997 mental health treatment plan reflects diagnoses 
of depression, polysubstance dependence, and personality 
disorder NOS.  A December 1997 treatment note reflects that 
the veteran reiterated his assertions regarding in-service 
events.  The examiner said that it was questionable whether 
the veteran was attributing his failures and disappointments 
to service or whether service precipitated his depression.  

By a letter dated in March 1998, a VA psychologist indicated 
that the veteran was currently being treated at the VA mental 
health clinic, and said he had reportedly been troubled since 
leaving military service and not before.  He related that the 
veteran felt that since he was accepted for military service, 
he was fit for such service, and that his failure to adjust 
was demoralizing to him and continued to affect his feelings 
of adequacy and self worth.  He stated, "It would appear 
that the burden is on those who believed the veteran could 
tolerate the stress of Marine basic training and not on the 
veteran for his limitations."

In April 1998, a VA psychiatrist stated, "I do not believe 
there is any severe psychiatric ailment from which [the 
veteran] suffers that is not attributable to his decades of 
heroin use/marijuana use/alcohol use.  He may have a 
dysthymic disorder but probably would benefit from more 
structure in his life, as in a job."  That same day, a VA 
psychologist stated, "The pt.'s claim that his service 
experience so traumatized him that he has been unable to work 
is at best a rationalization.  I do believe pt.'s experience 
in the service further intensified feelings of failure & low 
self esteem - but he tends to externalize responsibility & 
not look at his contribution to the various dilemmas in which 
he finds himself repeatedly."

By a letter to the veteran dated in October 1999, the RO 
asked him whether he had been treated by anyone other than 
Dr. Baharbiac or Dr. Kaska since separation from service in 
1972.  The veteran did not respond to this letter.

During a November 1999 VA psychiatric examination, the 
veteran reiterated many of his assertions regarding his 
treatment in boot camp.  He said he previously received 
psychiatric treatment at a VA facility, but was not currently 
receiving treatment.  The examiner noted that he had reviewed 
the veteran's claims file.  The Axis I diagnosis was major 
depressive disorder, recurrent, severe with psychotic 
features.  An Axis II diagnosis was not indicated.  The 
examiner noted that the veteran reportedly had a difficult 
time coping with memories of reported in-service abuse, which 
had impacted his mood and social and occupational function.  
He indicated that the veteran's statements during the current 
examination were consistent with statements he had made in 
previous examinations. 

A computer printout from a VA medical center (VAMC) reflects 
that the veteran failed to report for an examination 
scheduled in July 2000.  By a letter to the veteran dated in 
September 2000, the RO informed him that another VA 
examination was being scheduled, and that if he failed to 
report for this examination a decision would be made on the 
evidence of record.  This letter was returned as 
undeliverable by the post office in November 2000.  By a 
letter to the veteran's representative dated in September 
2000, the RO informed him that although no mail sent to the 
veteran had been returned by the post office, neither the RO 
nor the VAMC received responses from the veteran when mail 
was sent to him.  The RO asked for the veteran's current 
address.  A computer printout from a VAMC reflects that the 
veteran failed to report for an examination scheduled in 
October 2000.  In June 2001, the RO again wrote to the 
veteran's representative and asked for his current address.  
By a statement received in June 2001, a representative from 
the post office in the veteran's hometown indicated that the 
veteran had moved and left no forwarding address.  

In November 2001, the RO again wrote to the veteran's 
representative and asked for his current address.  By a 
letter dated in December 2001, the veteran's representative 
stated that they had not heard from the veteran since 1999, 
and that they had been unsuccessful in trying to locate him.  
By a statement dated in May 2002, the veteran's 
representative indicated that he had no further evidence to 
submit.

II.  Analysis

A.  Entitlement to Service Connection for a Psychiatric 
Disorder 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not due to the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  As a preliminary matter, the Board notes that 
alcohol/drug abuse may not be service connected for 
compensation purposes on a direct basis and such is 
considered willful misconduct.  Likewise, any impairment as a 
result of drug or alcohol abuse may not be service-connected.  
38 U.S.C.A. §§ 105, 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.301 (2001); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  A personality disorder is not a 
disability for VA compensation purposes, and provides no 
basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2001); Beno v. Principi, 3 Vet. App. 439 (1992).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  67 Fed. Reg. 10332 
(Mar. 7, 2002) (to be codified at 38 C.F.R. § 3.304). 

The veteran claims service connection for a psychiatric 
disorder, to include PTSD, which he asserts was incurred 
during boot camp.  He has alleged verbal and physical abuse 
by drill instructors, but has provided no details which would 
permit VA to verify such events, and has provided no other 
evidence to corroborate his statements.  Service medical and 
personnel records from the veteran's military service are 
devoid of evidence of such abuse.  Service medical records 
are also negative for a diagnosis of a chronic psychiatric 
disorder.  In October 1972, a psychiatric examiner diagnosed 
a character and behavior disorder, demonstrated by severe 
stuttering, early school dropout, poor reading ability, and 
maladaption in several spheres.  He indicated that the 
veteran had no mental or physical conditions which would 
warrant discharge by reason of physical disability.  The 
veteran was discharged from service after one month and ten 
days due to unsuitability.

Post-service medical records are negative for a diagnosis of 
a psychiatric disorder until the 1990s.  Private and SSA 
records show that the veteran has reported a long history of 
substance abuse, and that he has been treated for this 
condition since 1989.  Subsequently, VA and private doctors 
have variously diagnosed polysubstance abuse, anti-social 
personality disorder, adjustment disorder with mixed anxiety 
and depressed mood, dependent personality disorder, 
depressive disorder with psychotic features, personality 
disorder NOS, and depressive disorder NOS.  The veteran has 
never been diagnosed with PTSD, although some of the records 
note a reported history of PTSD.

Although some VA examiners have questioned whether the 
veteran's current depression is related to his military 
service, these opinions have either been equivocal in nature, 
or based solely on the veteran's reported history, and thus 
do not constitute competent medical evidence linking a 
current psychiatric disorder with service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1996.  There is no medical evidence indicating that a 
current psychiatric disorder was incurred or aggravated 
during service.  Moreover, in April 1998, a VA psychiatrist 
opined that the veteran had no severe psychiatric disorder 
which was not attributable to his decades of substance abuse. 

Service connection for PTSD is not warranted as the veteran 
does not have an acceptable medical diagnosis of PTSD, and 
thus service connection is precluded.  67 Fed. Reg. 10332 
(Mar. 7, 2002) (to be codified at 38 C.F.R. § 3.304).  
Service connection is also not warranted for any other 
psychiatric disorder, as there is no competent medical 
evidence linking a current psychiatric disorder with service, 
or showing that a psychosis was manifest to a compensable 
degree within the first post-service year.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

As the preponderance of the evidence is against the service 
connection claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Entitlement to Non-Service-Connected Disability Pension 
Benefits

With regard to the veteran's claim for non-service-connected 
pension benefits, the RO denied the claim for the reason that 
the veteran did not meet the military service requirements 
for such benefit.  Generally 90 days or more of wartime 
active service is required for pension eligibility.  38 
U.S.C.A. § 1521(j) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.3(a)(3) (2001).  The veteran served during a period of war 
(i.e., the Vietnam era), but he had less than 90 days of 
service.  Moreover, he was not discharged for a service-
connected disability, nor did he have, at the time of 
discharge, a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  Id.  Hence, 
entitlement to non-service-connected disability pension 
benefits is not warranted, as the veteran does not meet the 
legal requirements for this benefit.

The relevant facts are not in dispute, and it is the law, not 
the evidence, which is determinative of the outcome of this 
issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
veteran had less than 90 days of military service during a 
period of war, he is ineligible for non-service-connected 
pension benefits, and the claim must be denied as a matter of 
law.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to non-service-connected disability pension 
benefits is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

